Title: To George Washington from Bushrod Washington, 27 December 1789
From: Washington, Bushrod
To: Washington, George


          
            Dear Uncle
            Alexandria. Decr 27th 1789.
          
          I Recieved a Letter from my Brother a few days past, enclosing one to you on the same subject with his first, requesting me to forward it, unless I had recieved an answer to his other, which he was apprehensive had miscarryed. I put his second into the Post office and a few days afterwards had the pleasure to recieve

your favour of the 16th Inst. I have mentioned this circumstance in order to account for my Brother’s having troubled you with two Letters on that subject. I expect to see him at this place in a few days on his way to Berkly where he is going with a design of collecting such Documents & such parole information as may be necessary for his defence. I shall accompany him in order to give him any Assistance in my power. I hope that the hints contained in your Letter will ⟨mutilated⟩ to obtain still further information on that subject. It is certain that he must lose his Land unless he can succeed in collecting the Evidence of which he is in search. I am convinced that those necessary pieces of Testimony exist somewhere tho they may not be discovered, as Colo. Greene informed me in the Year 1787 that my Brothers Title under the Hites was so incontestable that the Suit would be dismissed.
          I must here make an apology to you for having so long neglected to answer your very affect. & proper Letter recd some time ago in answer to one on the subject of a foederal appointment. It came to hand a few days before the long Fall Session of Courts took place from which I returned to this place the latter end of October: immediately after that I recd a severe hurt to my right Hand, which prevented me from writing until a few days ago, and even now it is so stiff that I can scarcly make my self to be understood.
          whilst I thank you for the good wishes expressed in your Letter, and of which I could never entertain a doubt after the many proofs You have given me of them, permit me to approve and admire the principles upon which you had founded your choice. In Justice to myself I must assure you, that had I supposed that you were to make the nomination, I should never have hinted to you my wishes on that, or any similar subject, well knowing your character, & sensible of the indelicacy of such an application. But I was informed that the nomination & appointment of those inferior officer’s were vested in the Judges of the Several Courts agr⟨eeable⟩ to that article of the Constitution which permits this to be done.
          You say nothing about my Aunts Health or your own, & I therefore hope the best. Nancy Joins me in Love together with the usual congratulations of the Season—Believe me to be Dr

Uncle with the sincerest wishes for your health & Happiness Your Affectionate Nephew
          
            Bushd Washington
          
        